DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 1/31/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 1/31/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1-8 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 6  ,which include,
an OCT system having  an OCT optical system including a beam splitter for splitting light from an OCT light source into a measurement optical path and a reference optical path and  a photodetector for detecting a spectral interference signal between 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Fujino et al (6,223,370 B2) discloses measurement optical path and reference optical path  and detector an optical waveguide section 3 and connection section 2(figure 1) and Ueno (2013/0250237 A1) discloses OCT light source into measurement light guided to a  measurement optical path and reference light guided to reference optical path and a photodetector for detecting light generated by synthesis of the measurement reflected from the fundus and the reference light and  Endo et al (2016/0038023 A1) discloses ophthalmologic apparatus , the interference optical system 100 and a light source 102 and  a splitter ,a measurement optical path and a reference optical path  and a photodetector 120 (paragraph 0028, figure 2).None of the reference alone or in a combination fails to teach
a photodetector for detecting a spectral interference signal between measurement light guided onto tissue of a subject eye via the measurement optical path and reference light from the reference optical path and  a first waveguide and second waveguide  forming a part of the reference optical path and  a reference attachment,  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/11/2021